In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-20-00216-CV
               ___________________________

WEST HARWOOD 334B LAND TRUST, KINGMAN HOLDINGS, LLC,
                 TRUSTEE, Appellant

                               V.

   EUGENIE CLEMENT AND ROSEMARY CLEMENT, Appellees



            On Appeal from the 96th District Court
                   Tarrant County, Texas
               Trial Court No. 096-317550-20


           Before Sudderth, C.J.; Kerr and Wallach, JJ.
           Memorandum Opinion by Justice Wallach
                          MEMORANDUM OPINION

      This interlocutory accelerated appeal concerns the reach of a supreme court

emergency order issued in response to the COVID-19 pandemic. The primary

question presented is whether the “Seventeenth Emergency Order Regarding the

COVID-19 State of Disaster”1 (“Seventeenth Order”) gives trial courts the authority

to extend the statutory redemption period following a foreclosure sale. The trial court

in this case implicitly held that it does and granted appellees Eugenie and Rosemary

Clement’s (“Clement”) 2 application for a temporary injunction enjoining appellant

West Harwood 334B Land Trust, Kingman Holdings, LLC, Trustee (“Kingman”)

from prosecuting a forcible detainer action against them.

      In a single issue, Kingman argues that the trial court erred by granting

Clement’s temporary injunction application because the Seventeenth Order did not

extend the statutory redemption period. In addition to arguing that the trial court

properly applied the Seventeenth Order to extend her redemption deadline, Clement

also argues, for the first time on appeal, that the temporary injunction may be upheld

on the ground that she substantially complied with the redemption statute. We reverse

and remand.

     Supreme Court of Tex., Seventeenth Emergency Order Regarding the
      1

COVID-19 State of Disaster, Misc. Dkt. No. 20-9071 (May 26, 2020).
      2
       We refer to appellees as “Clement” in the singular not only for ease of
reference but also because only Rosemary Clement actively participated in the
underlying events.


                                          2
                                     Background

       Clement owned property at 334 West Harwood Road #B, Hurst, Texas. The

property is a unit in the Country Greene Townhomes, a condominium project in

Tarrant County. Clement fell behind in paying assessments imposed by the Country

Greene Homeowners Association (“HOA”), and the HOA foreclosed on its lien.

Kingman purchased the property at the February 4, 2020, foreclosure sale for $5,100.

       On February 5, 2020, the HOA’s attorneys, Riddle & Williams, P.C. (“Riddle &

Williams”), wrote Clement and informed her that the HOA had foreclosed on its lien

on her property and that the property had been sold at an assessment lien sale on

February 4, 2020. The letter identified Kingman as the purchaser and included its

address. The letter also advised Clement that she had the right to redeem the property

from the purchaser not later than the ninetieth day after the foreclosure sale. It

specifically explained as follows:

       If a party other than the Association is the Purchaser. A former
       owner may redeem the Property from a third-party purchaser by paying
       to the purchaser an amount equal to the amount bid at the sale, interest
       on the bid amount from the date of foreclosure sale to the date of
       redemption, any assessment paid by the purchaser after the date of
       foreclosure, and any reasonable cost incurred by the Association as
       owner of the Property, including costs of maintenance and leasing. In
       addition, the former owner must also pay to the Association all
       assessments that are due as of the date of the redemption and reasonable
       attorney’s fees and costs incurred by the Association in foreclosing the
       lien.




                                          3
      The February 5 letter was accompanied by a copy of the Assessment Lien

Deed, which also identified Kingman as the purchaser, provided its address, and

stated the purchase price was $5,100.

      On February 21, 2020, Riddle & Williams sent Clement a letter enclosing a

check for the excess sale proceeds. This second letter again identified Kingman as the

purchaser and stated its full name and address.

      Clement did not exercise her right to redeem the property within ninety days of

the foreclosure sale. In a notice to quit letter dated May 14, 2020, Kingman advised

Clement that she was required to vacate the property within three days or Kingman

would file suit to evict her. Clement did not vacate the property, and on May 19, 2020,

Kingman filed a forcible detainer action against her in justice court.

      The justice court set the forcible detainer action for hearing on June 25, 2020.

Before that hearing could occur, Clement filed the present action in district court

seeking an order extending the redemption period and injunctive relief enjoining

Kingman from preventing her from exercising the right to redemption. Clement

alleged in her petition that the Seventeenth Order gave the trial court authority to

extend the statutory redemption deadline. On June 24, 2020, the trial court signed a

temporary restraining order restraining Kingman from prosecuting its forcible

detainer action.




                                            4
      The trial court heard Clement’s application for a temporary injunction on July

8, 2020. 3 Clement, the only witness to testify, admitted that she had been delinquent

in paying the HOA assessments. She also admitted that she received Riddle &

Williams’s February 5, 2020 letter; she understood both what had happened and that

she had a right to redeem the property; and she knew that she had to pay at least

$5,100 to redeem the property. She did not, however, know the full amount that was

required to redeem the property or in what form payment should be made. In any

event, Clement admitted that she did not take any immediate action in response to the

letter because she did not have even the $5,100 minimum required payment.

      Clement testified that she did not contact Kingman because she did not have

its telephone number or email address. Although she had Kingman’s address, she did

not make any written request for the redemption amount or otherwise attempt to

contact Kingman by mail. Instead, Clement called Riddle & Williams three times,

beginning on March 13. She left a message each time but did not receive a return call.

On her fourth attempt to call, a voice recording informed her that the office was

closed. Clement testified that she also sought help from various legal aid services but

to no avail because those services were either overwhelmed or closed because of the

pandemic.




      3
       The court conducted the hearing via Zoom.


                                          5
      Clement conceded that neither Riddle & Williams nor the HOA did anything

wrong. She also acknowledged that “[i]t wasn’t that I didn’t know – know that there

was this foreclosure thing threatening” and “[t]hat [it] was my mistake for missing the

deadline.”

      After the close of evidence, Clement’s attorney argued that the trial court could

extend the redemption deadline under the supreme court emergency order4 because

that deadline was, in effect, a statute of limitations on Clement’s ability to redeem. He

also likened Clement’s position to a “force majeure situation.” Counsel conceded that

extending the redemption deadline was not directly addressed in the emergency order

but urged that “[t]he supreme court couldn’t deal with every possible situation in its

orders, and so that’s why we’re asking the Court to apply it broadly.” Counsel then

concluded, “That’s really the only response I have.”

      Clement’s attorney did not argue that Clement had substantially complied with

the redemption requirement, only that she should be given an extended opportunity

to comply. In response to the court’s inquiry about the redemption amount, counsel

noted that Clement had made certain payments to the HOA after the foreclosure sale.

He did not, however, urge that those payments constituted substantial compliance,

only that they should be accounted for in the redemption price.



      4
       Clement did not specify at the hearing which emergency order she relied on,
but she identified the Seventeenth Order in her petition as being the order at issue.


                                           6
      After hearing argument from both sides, the trial court prefaced its ruling by

stating, “it’s an equitable thing to do here.” The court granted a temporary injunction

requiring Kingman to provide Clement with the redemption amount by July 21, 2020,

and giving Clement until July 28, 2020, to pay that amount or the court would

entertain a motion to dissolve the injunction. The court’s written amended order

incorporates this ruling and further enjoins Kingman from prosecuting its forcible

detainer action until judgment is rendered in this suit.

      Kingman filed this appeal on July 13, 2020. The trial court has stayed its

proceedings pending resolution of the appeal.

                                      Discussion

A. Temporary injunction standard

      “A temporary injunction’s purpose is to preserve the status quo of the

litigation’s subject matter pending a trial on the merits.” Butnaru v. Ford Motor Co.,

84 S.W.3d 198, 204 (Tex. 2002). An applicant for a temporary injunction must plead

and prove “(1) a cause of action against the defendant; (2) a probable right to the

relief sought; and (3) a probable, imminent, and irreparable injury in the interim.” Id.;

see Abbott v. Anti-Defamation League Austin, Sw., & Texoma Regions, 610 S.W.3d 911,

916 (Tex. 2020).

      We review an order granting or denying a temporary injunction for an abuse of

discretion. See Butnaru, 84 S.W.3d at 204. As we recently explained:



                                            7
       A trial court abuses its discretion if it rules in an arbitrary manner or
       without reference to guiding rules and principles. Although a trial court
       does not abuse its discretion by basing its temporary injunction ruling on
       conflicting evidence or when some evidence of substantive and
       probative character exists to support its decision, a trial court does abuse
       its discretion by misapplying the law to established facts. We review de
       novo any question-of-law rulings necessary to resolve whether a
       temporary injunction should issue.

T.L. v. Cook Children’s Med. Ctr., 607 S.W.3d 9, 34 (Tex. App.—Fort Worth 2020, pet.

denied) (citations omitted), cert. denied, No. 20-651, 2021 WL 78187 (U.S. Jan. 11,

2021); see Abbott, 610 S.W.3d at 916 (noting “the court has no ‘discretion’ to

incorrectly analyze or apply the law”); Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992) (noting “a clear failure by the trial court to analyze or apply the law correctly

will constitute an abuse of discretion”).

       Because it is dispositive of this appeal, we consider first whether Clement

established a probable right to relief.

B. Probable right to relief

       1. Clement’s cause of action

       Clement’s original petition does not expressly identify the cause of action she is

pursuing. In a section entitled “Cause of Action,” she alleges that (1) her failure to

timely exercise her right to redeem was beyond her control because of the COVID-

19 emergency, (2) she is ready and able to pay the statutory redemption amount if the

court applies the Seventeenth Order to extend her redemption deadline, and (3) she

will be denied her opportunity to redeem the property and will lose her equity in the


                                            8
property if the deadline is not extended. The ultimate relief she requests is an order

extending her redemption deadline and requiring Kingman to transfer the property

back to her upon her payment of the redemption amount.

      We construe Clement’s petition as seeking a declaration of her right to redeem

the property within a period extended by the Seventeenth Order.

      2. The Seventeenth Order

      The legislature has conferred on the supreme court the authority to “modify or

suspend procedures for the conduct of any court proceeding affected by a disaster

during the pendency of a disaster declared by the governor.” Tex. Gov’t Code Ann.

§ 22.0035(b). An order issued under this provision “may not extend for more than

90 days from the date the order was signed unless renewed by the chief justice of the

supreme court.” Id.

      The supreme court expressly recites in the Seventeenth Order that it is issued

pursuant to Government Code Section 22.0035(b). See Seventeenth Order, Misc. Dkt.

No. 20-9071, ¶ 1. The order further provides, in pertinent part:

      3.   Subject only to constitutional limitations, all courts in Texas may in
           any case, civil or criminal—and must to avoid risk to court staff,
           parties, attorneys, jurors, and the public—without a participant’s
           consent:
           a. except as provided in paragraph (b) [which applies only to
              certain Family Code proceedings], modify or suspend any and all
              deadlines and procedures, whether prescribed by statute, rule, or
              order, for a stated period ending no later than September 30,
              2020;



                                           9
      ....

      11. Any deadline for the filing or service of any civil case that falls on a
          day between March 13, 2020, and July 1, 2020, is extended until
          August 15, 2020. This does not include deadlines for perfecting
          appeal or for other appellate proceedings, requests for relief from
          which should be directed to the court involved and should be
          generously granted.
Seventeenth Order, Misc. Dkt. No. 20-9071, ¶¶ 3, 11.

      3. Extension of Clement’s redemption deadline

             a. The Property Code deadline

      Clement’s redemption right is governed by Property Code Section 82.113,

which states: “The owner of a unit purchased at a foreclosure sale of the association’s

lien for assessments may redeem the unit not later than the 90th day after the date of

the foreclosure sale.” Tex. Prop. Code Ann. § 82.113(g). The ninetieth day following

the foreclosure sale of Clement’s property was May 4, 2020. If the redemption period

is not extended, her right to redeem the property expired on that date. See id.

      The question here presented is whether Clement’s redemption deadline falls

within the Seventeenth Order’s provisions for extending “deadlines and procedures,

whether prescribed by statute, rule, or order,” or “[a]ny deadline for the filing or

service of any civil case.” Seventeenth Order, Misc. Dkt. No. 20-9071, ¶¶ 3, 11. We

hold that it does not.




                                           10
              b. Principles of interpretation

       It is well settled that courts interpret statutes according to the plain meaning of

the enacted text. See, e.g., KMS Retail Rowlett, LP v. City of Rowlett, 593 S.W.3d 175,

183 (Tex. 2019). “We must enforce the statute ‘as written’ and ‘refrain from rewriting

text that lawmakers chose.’” Id. (quoting Jaster v. Comet II Constr., Inc., 438 S.W.3d 556,

562 (Tex. 2014)). If a statute is clear and unambiguous, we do not resort to extrinsic

aids such as legislative history. Id.; Sullivan v. Abraham, 488 S.W.3d 294, 299 (Tex.

2016). “Rather, we limit our analysis to the words of the statute and apply the plain

meaning of those words ‘unless a different meaning is apparent from the context or

the plain meaning leads to absurd or nonsensical results.’” KMS Retail Rowlett,

593 S.W.3d at 183 (quoting Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011)).

       These principles clearly apply to our construction of Government Code Section

22.0035(b)—the authority underlying the Seventeenth Order—and we see no reason

not to apply them also to our construction of the order itself. See Estate of Hoskins,

501 S.W.3d 295, 304–05 (Tex. App.—Corpus Christi–Edinburg 2016, no pet.)

(construing court orders according to their “plain terms”); Tips v. Green, 533 S.W.2d

155, 157 (Tex. App.—Houston [14th Dist.] 1976, writ dism’d) (noting “[j]udgments

are to be interpreted according to their plain and unambiguous meaning”).

              c. Interpreting the Seventeenth Order

       Government Code Section 22.0035(b) authorizes the supreme court to “modify

or suspend procedures for the conduct of any court proceeding affected by a disaster during the

                                              11
pendency of a disaster declared by the governor.” Tex. Gov’t Code Ann. § 22.0035(b)

(emphasis added). Giving the statutory language its plain meaning, a “court

proceeding” is necessarily a proceeding in which a party has invoked, or at least

attempted to invoke, the power and authority of a court. Thus, “procedures for the

conduct of any court proceeding” means procedures for pursuing some action in court.

This interpretation of Section 22.0035(b) comports with the supreme court’s rule-

making authority, which includes “the full rulemaking power in the practice and

procedure in civil actions” but expressly excludes the power to “abridge, enlarge, or

modify the substantive rights of a litigant.” Id. § 22.004(a).

       As the supreme court issued the Seventeenth Order in accordance with its

authority under Section 22.0035(b), the order must be construed in harmony with that

statute. Consequently, because the supreme court’s authority under Section 22.0035(b)

is limited to modification or suspension of procedures in court proceedings, that same

limitation must apply to the Seventeenth Order. Indeed, this limitation is apparent in

the very language of the Seventeenth Order, which authorizes Texas courts to modify

deadlines or suspend deadlines or procedures “in any case, civil or criminal,” and to

extend “[a]ny deadline for the filing or service of any civil case.” Seventeenth Order,

Misc. Dkt. No. 20-9071, ¶¶ 3, 11 (emphasis added). “Case,” in this context, means “[a]

civil or criminal proceeding, action, suit, or controversy at law or in equity.” Case,

Black’s Law Dictionary (10th ed. 2014).



                                            12
             d. Applying the Seventeenth Order

      According to the deadline prescribed by the Property Code, Clement’s right to

redeem expired on May 4, 2020. See Tex. Prop. Code Ann. § 82.113(g). Exercising her

right to redeem required only that she timely pay certain sums to Kingman and to the

HOA. See id. Neither the computation nor the payment of those sums required any

court proceeding, and in fact, no court proceeding had been filed at the time the

redemption period expired.

      Because the Seventeenth Order applies only to deadlines in court proceedings,

and because Clement’s redemption deadline is not a deadline in a court proceeding,

we conclude that the Seventeenth Order did not confer on the trial court any

authority to extend that deadline. As that deadline has passed, Clement no longer has

any right to redeem the property, and consequently, she has not demonstrated a

probable right to relief on her claim for a declaration extending the redemption

period. See Butnaru, 84 S.W.3d at 204 (explaining applicant for temporary injunction

must show probable right to relief sought); see also Abbott, 610 S.W.3d at 916 (same).

      The trial court thus erred as a matter of law by misinterpreting and misapplying

the Seventeenth Order. The temporary injunction order therefore cannot be upheld

on the theory that the court could extend Clement’s redemption deadline.




                                           13
C. Substantial compliance with the redemption statute

       1. New issue on appeal

       “[S]ubstantial compliance with a statute means compliance with its essential

requirements.” Sorrell v. Estate of Carlton, 593 S.W.3d 167, 174 (Tex. 2019) (citation and

quotation marks omitted). Clement contends that the temporary injunction may be

upheld on the ground that she showed substantial compliance with Property Code

Section 82.113(g) by making payments to the HOA after the foreclosure sale. She

specifically asserts, without citation to the record, that she prayed for a judgment

declaring either that the Seventeenth Order permits extension of the redemption

period or that she had demonstrated substantial compliance with the redemption

statute. The record does not support this assertion.

       Clement’s pleadings make no mention of substantial compliance. On the

contrary, the petition recites that Clement has not redeemed the property, asserts that

the trial court has authority to extend the redemption deadline, and alleges that, “[i]f

the Statutory Redemption Period is not extended by the Court, [Clement] will be

denied the opportunity to redeem.” The relief she seeks is “an order of the court

extending the Statutory Redemption Period pursuant to the 17th COVID 19 Order to

enable [her] to redeem the Property” and requiring Kingman to transfer the property

to her “upon [her] satisfaction of the applicable requirements of [the redemption

statute].” That same relief is reiterated in her prayer for relief:



                                             14
      Plaintiffs respectfully request that the Court extend the Statutory
      Redemption Period to enable Plaintiffs to redeem the Property, and order, that
      upon Plaintiffs’ compliance with the other redemption requirements of Tex.
      Property Code § 82.113(g), ownership of the Property be transferred to
      Plaintiffs in accordance with Tex. Property Code § 82.113(g).

[Emphasis added.]

      Nothing in Clement’s pleadings raises the issue of substantial compliance.

Similarly, Clement did not assert substantial compliance at the temporary injunction

hearing. Rather, she argued only that the trial court should extend the redemption

deadline pursuant to authority allegedly conferred on it by the Seventeenth Order. She

did note that she had made some postforeclosure payments to the HOA, but she

argued only that those payments should be accounted for in determining the

redemption price she should pay, not that those payments constituted substantial

compliance with her obligation to pay.

      An appellate court generally may not consider issues that were not raised in the

trial court below, although parties may construct new arguments in support of issues

that are properly preserved. Greene v. Farmers Ins. Exch., 446 S.W.3d 761, 764 n.4 (Tex.

2014); see Grant v. Pivot Tech. Sols., Ltd., 556 S.W.3d 865, 890 (Tex. App.—Austin 2018,

pet. denied). This principle is not confined to grounds asserted by an appellant to

challenge a judgment but applies equally to grounds asserted by an appellee in defense

of a judgment. See Tac Med Holdings, Inc. v. REV Recreation Grp., Inc., No. 05-18-00915-

CV, 2019 WL 3928773, at *5 (Tex. App.—Dallas Aug. 20, 2019, no pet.) (mem. op.)

(declining to address new argument raised by appellee); see also Lara v. Streamline Ins.

                                           15
Servs., LLC, No. 03-19-00474-CV, 2020 WL 7776080, at *6 (Tex. App.—Austin Dec.

31, 2020, no pet.) (mem. op.) (op. on reh’g) (same); Grant, 556 S.W.3d at 890–

91 (same).

      “In general, an ‘issue’ is a ‘point in dispute between two or more parties.’” State

Office of Risk Mgmt. v. Martinez, 539 S.W.3d 266, 273 (Tex. 2017) (quoting Issue, Black’s

Law Dictionary (10th ed. 2014)). The point in dispute in this case, as defined by

Clement in her pleadings and at the temporary injunction hearing, is whether the trial

court had the authority to extend the redemption deadline. The trial court also

expressly recognized that as being the legal issue presented for decision.5 Clement’s

current theory—that she substantially complied with the redemption statute—is not

an argument in support of that issue. It is an entirely separate issue, and one that is at

odds with the ultimate relief that she seeks—an extension of time to comply with the

redemption statute.

      It is important to keep in mind the posture in which this case is before us.

Kingman challenges the trial court’s granting of a temporary injunction in Clement’s

favor. One of the elements Clement was required to establish to be entitled to that

temporary injunction was a probable right to relief on her cause of action against

Kingman. See Abbott, 610 S.W.3d at 916; Butnaru, 84 S.W.3d at 204. Clement’s cause of

action is one for declaratory judgment, and the relief she seeks is a declaration

      The court also identified as an issue whether Clement had been provided a
      5

redemption amount. That, however, is a purely factual issue.


                                           16
extending the redemption deadline so that she may satisfy the statutory redemption

requirements. Finally, the amended temporary injunction order itself is founded on

the premise that Clement has not complied with those requirements but should be

afforded additional time to do so. Specifically, the order gives Clement a new deadline

by which to pay the redemption price to Kingman and orders that, if she does not pay

on or before that date, the temporary injunction will be dissolved without further

court order.

       Nothing in the record supports Clement’s contention that she asserted a right

to relief based on the legal theory of substantial compliance. That theory raises a

separate issue than does the theory she pursued in the court below. The issue

presented by the substantial compliance theory is whether Clement timely complied

with the essential requirements of the redemption statute. See Sorrell, 593 S.W.3d at

174. The issue presented by the emergency order theory is whether the court could

extend the redemption deadline to give Clement an opportunity to comply with those

requirements. Such an extension would not be needed if Clement had already

substantially complied.

       To preserve her contention that substantial compliance is an alternative basis

for granting temporary injunctive relief, Clement was required to present that issue to

the trial court. See Grant, 556 S.W.3d at 890. Because she did not, we will not consider

this issue on appeal. See id.; see also Greene, 446 S.W.3d at 764 n.4.



                                             17
       2. Evidence of substantial compliance

       Alternatively, we conclude that Clement did not demonstrate a probable right

to relief on a claim of substantial compliance.

       Substantial compliance presents a mixed question of law and fact. Sorrell,

593 S.W.3d at 174. A reviewing court defers to the trial court’s factual determinations.

Id. When the facts are undisputed, as in this case, the reviewing court determines

whether the trial court properly applied the law to the facts in reaching its legal

conclusion. See id.

       Whether a party has substantially complied with a redemption statute requires

considering “the totality of the circumstances, including the amount left unpaid, the

owner’s good faith and diligence in attempting to comply with the statute, and any

factors that hindered the owner’s full compliance.” Id. (footnotes and quotation marks

omitted).

       The facts of Sorrell illustrate circumstances that support a finding of substantial

compliance. That case concerned estate property that was sold at a tax sale. Id. at 168.

Before the redemption deadline, the executor of the estate gave the purchaser formal

written notice of her intent to redeem the property. Id. at 169. The executor died

suddenly, and a successor was appointed six days before the redemption period

expired. Id. That same day, the estate sent the purchaser a proposed redemption deed;

two checks, one for the amount paid at the tax sale, plus an additional 25%, and the

other for deed-recording fees; and a letter offering to pay other claimed expenses. Id.

                                           18
at 169–70. The amount tendered was later determined to be 88% of the actual

redemption amount. Id. at 170.

      In discussing whether the estate substantially complied with the redemption

statute, the supreme court noted the following circumstances:

      In this case, the evidence establishes that the Estate timely tendered a
      redemption payment, but its checks were short by more than $11,000, or
      about 12% of the total due under Section 34.21(e). The unpaid funds
      included “the amount paid by the purchaser as taxes, penalties, interest,
      and costs”—sums the Estate did not know. Although the Estate could
      have obtained the figures from the tax assessor–collector, it attempted to
      obtain them from Sorrell before the deadline by asking in its August
      21 letter to be notified “immediately” “[i]f there are any more claimed
      expenses,” and it promised to pay them. . . . While dealing with the
      circumstances immediately following Karen’s unexpected death, the
      Estate timely paid all it knew then to pay and promised to promptly pay
      any additional amounts required.

Id. at 174–75 (footnotes omitted).

      The efforts made by the estate in Sorrell are in stark contrast to those made by

Clement in the present case. Clement was required to pay Kingman an amount equal

to: (1) the amount bid at the sale, (2) 6% interest on that amount, (3) any assessment

paid by Kingman after the date of foreclosure, and (4) any reasonable costs incurred

by Kingman as the owner of the unit, including costs of maintenance and leasing. See

Tex. Prop. Code Ann. § 82.113(g). She did not, however, pay Kingman anything at all.

Thus, “the amount left unpaid”— the entire redemption amount due to Kingman—

does not support a finding of substantial compliance. See Sorrell, 593 S.W.3d at 174.




                                           19
      Clement’s “good faith and diligence in attempting to comply with the statute”

also falls far short. Unlike the estate in Sorrell, Clement made no attempt to determine

and pay the redemption amount due to Kingman. The undisputed evidence

establishes that, although Clement admittedly had Kingman’s address, she never

attempted to contact Kingman in writing, either to inform it of her intent to redeem

or to ascertain the redemption amount. Clement also admittedly knew that Kingman

paid $5,100 at the foreclosure sale and that she needed to pay at least that much to

redeem the property. Even so, she did not tender any payment to Kingman. See id.

      Clement contends that the COVID-19 pandemic hindered her full compliance

with the redemption statute. The record shows that the pandemic hindered Clement’s

efforts to contact the attorney for the HOA and to obtain assistance from legal aid

organizations. The record does not, however, show that the pandemic in any way

hindered Clement’s ability to contact Kingman in writing to obtain the redemption

amount, to pay at least the minimum amount that she knew was required, or to alert

Kingman that she intended to redeem the property.

      Clement does not argue that she complied with any portion of her obligation to

Kingman, the purchaser from whom she now seeks to redeem the property. Instead,

she relies on that portion of the redemption statute requiring a redeeming party to

also pay to the homeowners association any assessments that are outstanding as of the

redemption date, as well as reasonable attorney’s fees and costs incurred by the

association in foreclosing on the property. See Tex. Prop. Code Ann. § 82.113(g). She

                                          20
argues that her substantial compliance with this portion of the statute is demonstrated

by evidence that she paid HOA assessments on the property, as well as an additional

$1,000 payment, after the foreclosure sale.

      The record reveals that Clement’s postforeclosure payments were not made in

any attempt to redeem the property. She testified that her monthly assessments were

automatically deducted from her bank account and that the HOA simply continued to

deduct those payments after the foreclosure sale.

      Concerning the additional payment, Clement states in her brief that she paid

$1,000 to the HOA in February 2020, “to cover the expenses relating to the

foreclosure.” The record does not support this statement. Clement testified that she

had already been making automatic $1,000 payments to the HOA before the February

foreclosure sale. Those payments could not have been to reimburse the HOA for a

foreclosure that had not yet occurred, and Clement never testified that that was their

purpose. It appears instead that Clement was attempting to pay off the arrearage owed

to the HOA to prevent foreclosure.

      The uncontested evidence does not support Clement’s substantial compliance

argument. In addition, her argument is legally deficient because it focuses solely on

Clement’s statutory obligation to the HOA and does not address her obligation to

Kingman. See id. Clement’s narrow focus ignores an essential requirement of the

redemption statute—that the redeeming party make the purchaser whole. See id. No

reasonable interpretation or application of the statute permits omitting that

                                          21
requirement from a substantial compliance analysis. As discussed above, the record is

devoid of any evidence that Clement complied with any of her statutory obligations to

Kingman, the purchaser.

      We are well aware that Texas courts favor redemption over forfeiture. See

Sorrell, 593 S.W.3d at 173. This principle allows for substantial compliance with a

redemption statute; it does not allow for less. We cannot conclude on this record that

Clement established a likelihood of succeeding on her newly asserted substantial

compliance claim. As a result, we cannot uphold the temporary injunction on this

theory, even if it were properly before us.

      We thus sustain Kingman’s only issue.

                                      Conclusion

      Having sustained Kingman’s sole issue, we reverse the amended temporary

injunction order and remand this cause to the trial court for further proceedings.




                                                      /s/Mike Wallach
                                                      Mike Wallach
                                                      Justice

Delivered: April 1, 2021




                                              22